DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 11/08/2021 have been entered. Claims 1, 3-18 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record, Kaule in view of Jacques, fails to disclose all the limitations of independent claim 1. Specifically, Kaule in view of Jacques fails to disclose “the first group of segments is adjacent to the second section of the grating line being approximated by the second group of the segments”, noting that pattern 952 comprises a series of connected sub-patterns. Applicant further argues that Jacques fails to disclose “wherein the longitudinal axes of a major portion of the segments of the first group have a first predetermined angle relative to the first coordinate axis of the reference coordinate system, and the longitudinal axel of a major portion of the segments of the second group have a second predetermined angle different from the first predetermined angle”. Applicant further argues that the prior art Sampsell fails to disclose that one or more angles of the first and/or second group of segments are each selected at random 
Examiner respectfully disagrees. 
Regarding applicant’s argument where Kaule in view of Jacques fails to disclose the first group of segments is adjacent to the second section of the grating line being approximated by the second group of the segments, examiner notes in Fig 9B depicts 970 to be adjacent to 972, wherein 970 is viewed as the first group of segments and 972 is viewed as the second group of segments. 
Regarding applicant’s argument where wherein the longitudinal axes of a major portion of the segments of the first group have a first predetermined angle relative to the first coordinate axis of the reference coordinate system, and the longitudinal axes of a major portion of the segments of the second group have a second predetermined angle different from the first predetermined angle, examiner notes that as written in the claims Jacques’s sub-sections, the first being from the edge to the first change in angle, and the second being from the first change in angle to the next angle change, each have angles accordingly 970 and 972.
Regarding applicant’s argument that the prior art Sampsell fails to disclose that one or more angles of the first and/or second group of segments are each selected at random from an entirety of at least the first predetermined angle and the second predetermined angle, examiner notes that the same process could be used to create the diffraction grating in the instant application and that Sampsell discloses the limitations of the application as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record) and Sampsell (US 2010/0238529, of record). 
Regarding claim 1, Kaule discloses a grating structure for a diffractive optic (see Fig. 8), the grating structure comprising: a plurality of grating lines (see Fig. 8; plurality of grating lines 22). Kaule does not disclose wherein each of the grating lines being approximated by a plurality of successive segments, longitudinal axes of the segments each having an angle relative to a first coordinate axis of a reference coordinate system, a first section of a first one of the grating lines being approximated by a first group of the segments, and a second section adjacent to the first section of the first one of the grating lines being approximated by a second group of the segments, wherein the longitudinal axes of a major portion of the segments of the first group have a first predetermined angle 
Jacques discloses a method to form patterned lines (see Fig 8C) wherein each of the grating lines being approximated by a plurality of successive segments (see Fig 8C; line approximated by a plurality of successive segments), longitudinal axes of the segments each having an angle relative to a first coordinate axis of a reference coordinate system (see Fig 9B; Col 12, line 43 — Col 13, line 25; segments in line 952 have an angle corresponding to 970 and 972), a first section of a first one of the grating lines being approximated by a first group of the segments (see Fig 9B; Col 12, line 43 — Col 13, line 25; first section of segments are those with angle corresponding to 970), and a second section adjacent to the first section of the first one of the grating lines being approximated by a second group of the segments (see Fig 9B; Col 12, line 43 — Col 13, line 25; second section of segments are those with angle corresponding to 972), wherein the longitudinal axes of a major portion of the segments of the first group have a first predetermined angle relative to the first coordinate axis of the reference coordinate system (see Fig 9B; Col 12, line 43 — Col 13, line 25; first section of segments have an angle denoted by 970), 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule with wherein each of the grating lines being approximated by a plurality of successive segments, longitudinal axes of the segments each having an angle relative to a first coordinate axis of a reference coordinate system, a first section of a first one of the grating lines being approximated by a first group of the segments, and a second section adjacent to the first section of the first one of the grating lines being approximated by a second group of the segments, wherein the longitudinal axes of a major portion of the segments of the first group have a first predetermined angle relative to the first coordinate axis of the reference coordinate system, and the longitudinal axes of a major portion of the segments of the second group have a second predetermined angle different from the first predetermined angle relative to the first coordinate axis of the reference coordinate system of Jacques for the purpose of accurately creating grating structures that meet system’s optical requirements. Kaule in view of Jacques does not disclose wherein one or more of the angles of the longitudinal axes of the segments of the first group and/or one or more of the angles of the longitudinal axes of the segments of the second group are each randomly selected from an entirety of at least the first predetermined angle and the second predetermined angle. Kaule in view of Jacques and Sampsell are related because both teach grating structures. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques with wherein one or more of the angles of the longitudinal axes of the segments of the first group and/or one or more of the angles of the longitudinal axes of the segments of the second group are each randomly selected from an entirety of at least the first predetermined angle and the second predetermined angle of Sampsell for the purpose of improving illumination capabilities of diffractive grating through improved curved grating construction.
Regarding claim 13, Kaule in view of Jacques and Sampsell disclose the grating structure as recited in claim 1 (Sampsell: see Fig 3), wherein the segments of at least two adjacent ones of the grating lines have positions which are offset relative to one another along a longitudinal extent of the at least two adjacent ones of the grating lines, and wherein the offset is selected at random (Sampsell: see Fig 11; Para [0003]; spacing of grating lines/offset is selected at random). 
Regarding claim 15, Kaule in view of Jacques discloses the grating structure as recited in claim 1 (Jacques: see Fig 8C), wherein the segments for approximating the grating lines are each exposure areas produced on a substrate surface (Jacques: see Figs 1 and 11; Col 7, lines 3-39; segments approximating lines are exposure area produced on a 
Claim 3 is rejected under 35 U.S.C. 103 as beg unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record) and Sampsell (US 2010/0238529, of record) as applied to claim 1 above, and further in view of Morris (US 2002/0034710, of record). 
Regarding claim 3, Kaule in view of Jacques and Sampsell discloses the grating structure as recited in claim 2 (see Fig 3). Kaule in view of Jacques and Sampsell does not disclose wherein the randomly selected angles of the longitudinal axes of the segments of the first group and/or the second group each correspond with a first probability to the first predetermined angle and with a second probability to the second predetermined angle. Kaule in view of Jacques and Sampsell and Morris are related because both disclose grating structures. 
Morris discloses a grating structure (see Fig 1) wherein the randomly selected angles of the longitudinal axes of the segments of the first group and/or the second group each correspond with a first probability to the first predetermined angle and with a second probability to the second predetermined angle (see Fig 42; Para [0206-0211]; angles of the grating structure correspond to a probability distribution function or PDF). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques and Sampsell with wherein the randomly selected angles of the longitudinal axes of the segments of the first group and/or the second group each correspond with a first probability to the first predetermined angle and with a second probability to the second predetermined angle of .
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record), Sampsell (US 2010/0238529, of record), and Morris (US 2002/0034710, of record) as applied to claim 3 above, and further in view of Pearman (US 2013/0283216, of record). 
Regarding claim 4, Kaule in view of Jacques, Sampsell, and Morris discloses the grating structure as recited in claim 3 (see Fig 3). Kaule in view of Jacques, Sampsell, and Morris does not disclose wherein the first probability and the second probability are dependent on a distance of the individual segments of the first group and/or the second group from a boundary point at which the two sections of the grating line meet. Kaule in view of Jacques, Sampsell, and Morris and Pearman are related because both disclose patterned structures. 
Pearman discloses a patterned structure (see Fig 4A) wherein the first probability and the second probability are dependent on a distance of the individual segments of the first group and/or the second group from a boundary point at which the two sections of the grating line meet (see Fig 7; Para [0063]; first and second probabilities are dependent on the critical dimension which can include distance from a boundary point). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques, Sampsell, and Morris with wherein the first probability and the second probability are dependent on a distance of the individual segments of the first group and/or the second group from a boundary point at which the two sections of the grating line meet for the purpose of improving illumination 
Regarding claim 5, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 4 (Pearman: see Fig 4A), wherein the first probability decreases with decreasing distance of at least a portion of the individual segments of the first group from the boundary point (Pearman: see Fig 7; Para [0063]; probability decreases as critical dimensions decreases). 
Regarding claim 6, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 4 (Pearman: see Fig 4A), wherein the second probability decreases with decreasing distance of at least a portion of the individual segments of the second group from the boundary point (Pearman: see Fig 7; Para [0063]; probability decreases as critical dimensions decreases).
Regarding claim 7, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 4 (Pearman: see Fig 4A), wherein the first probability and the second probability are each0.5 where the distance between an individual segment of the first group and boundary poimt is minimum and/or where the distance between an individual segment of the second group and boundary point is minimum (Pearman: see Fig 7; Para [0063]; probability 710 is around 0.5 where the critical dimension is 100nm and thus where offset is at a minimum). 
Regarding claim 8, Kaule in view of Jacques, Sampsell, and Morris discloses the grating structure as recited in claim 3 (see Fig 3). Kaule in view of Jacques, Sampsell, and Morris does not disclose wherein the first probability and/or the second probability each have a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques, Sampsell, and Morris with wherein the first probability and/or the second probability each have a profile extending over at least a portion of the segments of the first and second groups of Pearman for the purposes of improving illumination capabilities of diffractive grating through improved curved grating construction.
Regarding claim 9, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 8 (Pearman: see Fig 4A), wherein the profile of the first probability has a maximum at one of the segments of the first group which is located at a midpoint of the first section of the first one of the grating lines, and/or wherein the profile of the second probability has a maximum at one of the segments of the second group which is located at a midpoint of the second section of the first one of the grating lines (Pearman; see Fig 7; Para [0063]; profile of the probability has a maximum at any segment of the first group that may be located at a midpoint as profile is an average distribution of a three shot configuration). 
Regarding claim 10, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 8 (Pearman: see Fig 4A), wherein the profile of 
Regarding claim 11, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 10 (Pearman: see Fig 4A), wherein the minimum of the profile of the first probability and/or the minimum of the profile of the second probability are/is shifted relative to the midpoint of the second or first section, respectively, of the first one of the grating lines toward or away from the respective other section of the first one of the grating lines (Pearman: see Fig 7; Para [0063]; minimum of the profile of the probability may be shifted depending on the critical dimensions being shifted of the structure).
Regarding claim 12, Kaule in view of Jacques, Sampsell, Morris and Pearman disclose the grating structure as recited in claim 8 (Pearman: see Fig 4A), wherein the profile of the first probability and/or the profile of the second probability have/has a linearly, sinusoidally or exponentially falling edge (Pearman: see Fig 7; Para [0063]; profile of the probability 710 has an exponential falling edge). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record) and Sampsell (US 2010/0238529, of record). 
Regarding claim 14, Kaule in view of Jacques discloses the grating structure as recited in claim 1 (Jacques: see Fig 8C). Kaule in view of Jacques does not disclose wherein the segments of the first and second groups are each parallelogram-shaped, wherein short sides of the parallelogram- shaped segments are each parallel to the first coordinate axis of the reference coordinate system, and wherein the segments of the first and second groups each have the same extent along a second coordinate axis of the reference coordinate system, the second coordinate axis being orthogonal to the first coordinate axis. Kaule in view of Jacques and Anze are related because both disclose system using VSB to create structures. 
Anze discloses a system for creating structures (see Fig 2), wherein the segments of the first and second groups are each parallelogram-shaped (see Fig 8b; Para [0088]; Anze discloses segments that are parallelogram-shaped, Jacques discloses the two different groups), wherein short sides of the parallelogram-shaped segments are each parallel to the first coordinate axis of the reference coordinate system (see Fig 8b; Para [0088]; short sides of the parallelogram are parallel to an x-axis), and wherein the segments of the first and second groups each have the same extent along a second coordinate axis of the reference coordinate system (see Fig 8b; Para [0088]; segments are the same shape in both directions, x and y), the second coordinate axis being orthogonal to the first coordinate axis (see Fig 8b; Para [0088]; second axis is a y-axis perpendicular to the first). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques with wherein the segments of the first and second groups are each parallelogram-shaped, wherein short sides of the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record) and Sampsell (US 2010/0238529, of record) as applied to claim 1 above, and further in view of Wakabayshi (US 2014/0050441).
Regarding claim 16, Kaule in view of Jacques and Sampsell disclose the grating structure as recited in claim 1 (Jacques: see Fig 8C). Kaule in view of Jacques and Sampsell does not disclose wherein the first one of the grating lines is an at least partially curved grating line approximated by the different predetermined angles of the longitudinal axes of the major portions of the segments. Kaule in view of Jacques and Sampsell and Wakabayshi are related because both teach grating structures.
Wakabayshi discloses a grating structure (see Figs 2A-2F) wherein the first one of the grating lines is an at least partially curved grating line (see Fig 2F; Para [0155]; grating 5D is a curved grating line) approximated by the different predetermined angles of the longitudinal axes of the major portions of the segments (Para [0155]; grating line composed of different segment with different angles, phi).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques and Sampsell with wherein the first one of the grating lines is an at least partially curved grating line approximated by .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaule (US 2008/0197295, of record) in view of Jacques (US 8,865,377, of record) and Sampsell (US 2010/0238529, of record) as applied to claim 1 above, and further in view of Sorin (US 2004/0155309).
Regarding claim 17, Kaule in view of Jacques and Sampsell disclose the grating structure as recited in claim 1 (Jacques: see Fig 8C). Kaule in view of Jacques and Sampsell does not disclose wherein a third section of the first one of the grating lines is approximated by a third group of the segments, wherein the longitudinal axes of a major portion of the segments of the third group have a third predetermined angle different from the first and second predetermined angles relative to the first coordinate axis of the reference coordinate system. Kaule in view of Jacques and Sampsell and Sorin are related because both teach grating structures.
Sorin discloses a grating structure (see Fig 1) wherein the longitudinal axes of a major portion of the segments of the third group have a third predetermined angle different from the first and second predetermined angles relative to the first coordinate axis of the reference coordinate system (see Fig 2; Para [0200-0201]; a third group of segments 5c with a third predetermined angle α,c different from α,a and α,b).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kaule in view of Jacques and Sampsell with wherein the longitudinal axes of a major portion of the segments of the third group have a third 
Regarding claim 18, Kaule in view of Jacques, Sampsell, and Sorin disclose the grating structure as recited in claim 17 (Sampsell: see Fig 3), wherein one or more of the angles of the longitudinal axes of the segments of the first group, the second group and the third group are each randomly selected from an entirety of at least the first, second and third predetermined angles (Sampsell: see Fig 9; Para [0090-0093]; angles of longitudinal axes 910 of segment 705 are randomly selected from a predetermined range of angles).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moebius (US 2018/0284466) discloses a diffractive grating structure comprising angled segments. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872